         Case 5:18-cv-00064-JJV Document 51 Filed 06/01/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

EUGENE SPEARS                            *
ADC #601695                              *
                                         *
              Plaintiff,                 *
v.                                       *           No. 5:18-cv-00064-JJV
                                         *
TRACY TAYLOR, Deputy,                    *
Dub Brassell Detention Center            *
                                         *
              Defendant.                 *

                                     JUDGMENT

       The Joint Motion to Dismiss (Doc. No. 50) is GRANTED and this case is DISMISSED

WITH PREJUDICE.

       SO ORDERED this 1st day of June 2020.



                                               ____________________________________
                                               JOE J. VOLPE
                                               UNITED STATES MAGISTRATE JUDGE
